                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Johnell Richardson,              )              Case No. 8:18-cv-01935-DCC
                                 )
                 Petitioner,     )
                                 )
v.                               )                         ORDER
                                 )
Warden Williams,                 )
                                 )
                 Respondent.     )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2254. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Jacquelyn D. Austin

for pre-trial proceedings and a Report and Recommendation (“Report”). Respondent filed

a Motion for Summary Judgment and Return and Memorandum. ECF Nos. 19, 20.

Petitioner filed a Response in Opposition.     ECF No. 34.     On March 26, 2019, the

Magistrate Judge issued a Report recommending that the Motion for Summary Judgment

be granted. ECF No. 36. The Magistrate Judge advised Petitioner of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed

to do so. Petitioner has filed no objections, and the time to do so has passed.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
                                          1
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation; accordingly, the Court adopts the Report by reference in this Order.

This Motion for Summary Judgment [20] is GRANTED and the Petition in DENIED.

                           CERTIFICATE OF APPEALABILITY

       The governing law provides that:

              (c) (2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c) (3) The certificate of appealability . . . shall indicate which
              specific issue or issues satisfy the showing required by
              paragraph (2).




                                              2
28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable

jurists would find this Court’s assessment of his constitutional claims debatable or wrong

and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard

for the issuance of a certificate of appealability has not been met. Therefore, a certificate

of appealability is DENIED.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge

May 13, 2019
Spartanburg, South Carolina




                                             3
